By the Court.

Benning, J.
delivering the opinion.
Was the Court right in refusing the motion for a new trial ?
The first and second grounds of the motion, are founded upon the assumption, that the parol evidence objected to, proved a contract contemporaneous with the giving of the note sued on. But that evidence, as we think, proved a contract subsequent to the giving of the note. We think, therefore, that there is nothing in these two grounds.
As to the third ground I think, that the draft was admissible. The fact that it was in the possession of the plaintiff, would tend to show, that its surrender to L. C. Clopton, was not the consideration of the note, and, therefore, would tend to discredit the two witnesses, P. P. Clopton and W. P. Elliott, who swore, that they heard the parties to the note say, that the surrender of the draft to L. C. Clopton, was the consideration of the note.
“ A collateral fact is not in general evidence to discredit a witness. But where a witness swore that a party had acknowledged two instruments to have been made by him, evidence was admitted, that one of them was forged.” 2 Stark Ev.
Again, I am not prepared to admit, that this is a collateral fact.
The question whether the note sued on, was the same note as that referred to by the two witnesses, was a question not collateral to the issue, but a question directly involved in the issue.
The note to which they had reference, was one the consideration of which, was, as they understood it, the surrender of this draft.
*88The draft was in fact, not surrendered. This is a fact from which it may be argued, that the note sued on is not a note which had the surrender of the draft for its consideration, and therefore, that it is not the note referred to by the two witnesses. True, the fact is such a one, that it is susceptible of being used in this way, in reference not only to this note, but to any other possible note between the same parties. But does this show, that the fact is not one calculated to disprove the identity of the note sued on with that of which the two witnesses testify. I do not see that it does.
In my opinion, then, the draft was admissible \ and, I believe, that in this opinion, Judge Lumpkin agrees with me.
As to the fourth ground, in the opinion of Judges Lump-kin and McDonald, this was a good ground, and I agree with them, if the Court, in directing “counsel for the plaintiff to go on, and state his points relied on for a recovery, to the jury,” meant to restrict such counsel to a naked statement of mere joints, to the exclusion of argument in support of the points. If the Court did not mean this, but meant, that the counsel was to go on and argue his case to the jury, and he chose merely to state his points and not argue them, I am not prepared to say, that I think the Court erred. How the fact was in this respect, is not clear from the record.
We all agree, that there should be a new trial.
Judgment reversed.